Citation Nr: 0701604	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder, to include arthralgia and degenerative 
joint disease (claimed as shoulder muscle cramps). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying entitlement to 
service connection for hearing loss, anxiety and sleep 
disorders, and arthralgia and degenerative joint disease of 
the shoulders.

Pursuant to his request, an RO hearing was scheduled for 
September 2002, but the veteran failed to appear.  He was 
then afforded a Board hearing in Washington, DC, in June 
2004, a transcript of which is on file.  

In October 2004, the Board remanded the veteran's appeal for 
additional evidentiary development.

In January 2006, an RO decision granted the veteran 
entitlement to service connection for generalized anxiety 
disorder in partial remission, with a 10 percent disability 
rating.  Hence, this issue is no longer before the Board.

While this case was before the RO, the veteran advanced 
allegations as to his entitlement to service connection for 
back disorders, variously described as arthralgia and 
degenerative joint disease.  Service connection for 
degenerative joint disease of the cervical and lumbar spine, 
and degenerative disc disease of the lumbar spine was 
previously denied by the RO in a rating action in November 
1999, following which no timely appeal was initiated.  
Inasmuch as the veteran's claim to reopen the issue of 
entitlement to service connection for a back disorder had not 
been developed for review by the Board, the October 2004 
remand referred that matter to the RO for appropriate 
consideration.  The RO has yet to address this matter.  
Hence, the Board once again refers the appellant's claim to 
reopen back to the RO for prompt development and 
adjudication.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part. 


FINDING OF FACT

There is no medical evidence showing that hearing loss 
complaints are related to the veteran's military service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
duty service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 
3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004 VA 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
most recently readjudicated in a January 2006 supplemental 
statement of the case (SSOC).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the November 2004 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
January 2006.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Bilateral Hearing Loss Claim

The veteran claims entitlement to service connection for 
hearing loss.  The RO has denied service connection for this 
claim because of the lack of audiometric findings showing a 
hearing loss disorder for VA compensation purposes.  The 
Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory  
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, pertinent laws and regulations provide that a 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints or diagnoses 
pertaining to hearing loss.  

The veteran has reported an unremarkable history of post-
service noise exposure from his experiences with civilian 
employment, including his three or four months in a coal mine 
facility's above-ground supply room.  

A private medical record submitted by C. Wayne Gates, M.D., 
dated in January 2001, shows auditory thresholds which do not 
meet the minimal regulatory requirements found in 38 C.F.R. 
§ 3.385 to qualify as a hearing loss disability.  Dr. Gates 
reviewed the October 1967 and August 1971 in-service 
audiograms.  He noted that a slight dip at 4000 Hertz was 
present in the pure tone tests conducted under his 
supervision in September 2000.  He diagnosed very mild 
sensorineural hearing loss affecting only the high 
frequencies.  

Following the Board's remand, the veteran was afforded a VA 
audiological examination to determine whether his hearing 
loss met the criteria of 38 C.F.R. § 3.385, and, if so, 
whether any current hearing loss was related to service.

At the July 2005 VA audiological examination, the veteran 
reported difficulty hearing conversations.  The audiologist 
who conducted the pure tone and speech recognition tests 
diagnosed a mild hearing loss at 4000 Hertz in the right ear 
and a mild hearing loss above 2000 Hertz in the left ear.  
Audiometric studies were otherwise negative for hearing loss 
as that term is defined by VA at 38 C.F.R. § 3.385.  Word 
recognition scores of 96 percent for each ear were judged to 
be excellent.  

The July 2005 VA audiological examiner stated that the test 
results revealed bilateral normal hearing according to the 
criteria of 38 C.F.R § 3.385.  The examiner opined that 
bilateral mild hearing loss in the high frequencies was 
probably attributable to post-service employment in proximity 
to a coal mine rather than to an inservice military noise 
exposure.  The examiner concluded, on review of the claims 
file, including a separation examination indicating normal 
hearing in both ears at discharge, that the veteran's current 
hearing loss was not the result of military noise exposure.

Significantly, the record does not include a medical opinion 
in favor of a relationship between a current hearing loss and 
the veteran's military service.  Moreover, given the lapse of 
time between the veteran's December 1971 separation from 
military service and his first being diagnosed with very mild 
high frequency sensorineural hearing loss in January 2001, 
the Board finds no continuity of symptomatology.  38 C.F.R. § 
3.303.  Likewise, the presumptions found at 38 C.F.R. §§ 
3.307, 3.309 do not help the veteran because the record is 
negative for a compensably disabling sensorineural hearing 
loss within one year of separation from active duty. 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that bilateral hearing loss is 
related to his military service.  The claim is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



REMAND

The Board's October 2004 remand instructed the RO to afford 
the veteran a VA neurological examination for evaluation of 
his sleep disorder, assuming he first perfected an appeal 
thereto.  He did.  (A timely Substantive Appeal was filed 
following issuance of the January 2006 statement of the case 
(SOC) mandated by the Board's remand.)  Unfortunately, the RO 
neglected to provide the veteran a neurological examination, 
as ordered.  The January 2006 SOC instead incorporated, by 
reference, a July 2005 VA psychiatric examination report's 
opinion as to the unlikely basis for the secondary service 
connection of the veteran's sleep disorder.  The July 2005 
psychiatric examination, however, had been ordered on Board 
remand to address the etiology of the veteran's anxiety 
disorder, not his sleep disorder.  Hence, further development 
is in order to ascertain the nature and etiology of any 
current sleep disorder, including its relationship, if any, 
to the veteran's service-connected left ankle disability and 
anxiety disorder.  The examination report must specifically 
address the July 2004 opinion of J. Mark Finch, M.D.  Stegall 
v. West, 11 Vet. App. 271 (1998).

The appeal was also remanded in October 2004 for an 
orthopedic examination to address the nature and etiology of 
any current bilateral shoulder disorder.  The July 2005 VA 
orthopedic examiner, however, failed to address the positive 
nexus opinion on file as directed.  The July 2005 VA 
orthopedic examination report did otherwise fulfill the 
Board's remand instructions to provide medical opinion 
evidence as to the questions of direct and secondary service 
connection.  Another orthopedic examination of the veteran is 
unnecessary at this time.  The Board notes, however, that the 
orthopedic examination report cannot be considered complete 
until the June 2004 opinion of record of Arthur A. Fierro, 
D.C., is addressed.  Hence, remand is required to secure a VA 
medical opinion addressing Dr. Fierro's opinion letter, 
preferably from the same physician who examined the veteran 
in July 2005.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply the veteran with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the information 
or evidence needed to establish disability 
ratings and effective dates for the 
disabilities on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran must be afforded a VA 
neurological examination in order to 
assess the nature and etiology of his 
sleep disorder.  The claims folder is to 
be provided to the physician for review in 
conjunction with the examination.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  All 
indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the physician must provide answers to the 
following questions:

(a)  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any current sleep disorder had its 
onset during the appellant's period 
of military service or is otherwise 
related to such a period of service 
or any event thereof?  Is it at 
least as likely as not that any 
diagnosed sleep disorder is caused 
or aggravated by the appellant's 
service connected anxiety disorder?  
In offering any opinion the examiner 
must specifically address the July 
2004 opinion of J. Mark Finch, M.D., 
as well as the September 2003 report 
prepared by Frank Barch, M.D.

(b)  Is it at least as likely as not 
that the veteran's left ankle 
disorder is the direct cause of any 
current sleep disorder, or that the 
service- connected left ankle 
disability has resulted in an 
increase in severity of any sleep 
disorder, such as to aggravate that 
disorder?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

3.  The claims file must once again be 
reviewed by a physician, preferably the 
physician who conducted an orthopedic 
examination of the veteran in July 2005.  
The purpose of the review is to secure a 
VA medical opinion addressing the merits 
of the June 2004 opinion letter on file 
from Dr. Fierro.  The VA reviewing 
physician must opine, with full supporting 
rationale, as to her view of Dr. Fierro's 
statement that the veteran's left ankle 
disability is causally related to a 
current shoulder disorder. 

4.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the RO is to 
implement corrective procedures at once.  

5.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal are not granted, the RO 
must issue an SSOC.  The SSOC should 
address all evidence received in the 
claims file since the January 2006 SOC and 
SSOC.  The RO is to provide the veteran 
and his representative an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the laws and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 


 Department of Veterans Affairs


